Title: To Benjamin Franklin from Samuel Wharton, 17 April 1775
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
Portsmouth April 17th. 1775.
As Major Trent is the Bearer of this Letter, it is the less Necessary for Me now to be very particular in my Communications. I presented, as you desired, your Respects to Lord Camden, and his Lordship requested Me to tell You, that He should have been much pleased to have seen you, before you embarked; That the Chancellor’s Decission in your Case is entirely political, And that, if during the Administration of the present Men, An Appeal should be made from the Court of Chancery to the House of Lords, you would certainly meet with the same Fate there, as you had below. In a few Days after the Hollidays, His Lordship moves for the total Repeal of the Quebeck Act; And if Lord Chatham’s Health will admit of it, He will certainly second the Motion; And in the House of Commons, Sir George Saville moves to amend this shameful Act. There have been several Conferences between Lord Camden And Sir George Upon the Subject; But although the latter Wishes the total Repeal, Yet some of the Rockingham’s think it is too much to attempt, and therefore, in a friendly Way, it is settled between them, To move in the different Houses, in the different Ways I have mentioned. The Fate of these Motions, there can be no doubt about; But yet, it is thought Right to lay a proper Ground for Repeal, In Case our Countrymen shall act so unitedly and decisively, in their Plans of Non Exportation &c., as to compel the Court to abandon the present Set of Ministers. I am realy grieved at the Publication of Mr. Galloway’s extraordinary Pamphlet. Our great Friends in both Houses are extremely angry at it, and express themselves in most resentful Terms against the Author; While the Courtiers rejoice at that Part of the Pamphlet, which represents our Divisions and Controversys as to Boundaries and Modes of Religion, our Incompetency to resist the Power of this Country, And the undecided State of the Congress, for several Weeks, As to what realy were the Rights of America; Yet the Courtiers at the same Time treat with ineffable Contempt the Plan of Union proposed, and which they say, by not being adopted, offended the Authors Pride, and has been the happy Means of their being satisfactorily confirmed in their Ideas of the Weakness and Division of the Colonies; and that by Perseverance, They shall unquestionably obtain a perfect Submission. Mr. Pope, you remember, has wisely said “How shall We reason but from what We know”, On which, I shall only make this short Observation, that if our Friend Mr. Galloway had properly known The real Plans of this arbitrary Administration, He would never, I am persuaded, have committed Himself, in the very indiscreet Manner, that He had done. Major Trent carrys out with Him the restraining Act for Pennsylvania, New-Jersey &c.; And least any News, unfavorable to the Designs of Government, might arrive from Governor Colden, Administration used great Industry in accelerating it through the House of Lords, In Order that New York might Not, if possible, be inserted in it; they placing much Confidence in the Fidelity and Loyalty of the Delancey’s and their Friends, to dissolve the Union of America. The Generals, Burgoyne, Howe and Clinton are now here, waiting only for a favorable Wind, To sail for Boston. There, it is to be determined, How two of them are to be disposed of; One of them, with two or three Regiments, it being here decided, shall be stationed at New York, to support the King’s Friends, so called, in that Colony. Several Persons, as Spies, are sent to each of the Provinces, to collect Intelligence, And observe, and report, the Conduct of People in general, and some in particular. Major Skeene returns for that, or some other, such servile and dishonorable Purpose. He is in the same Ship with Major Trent. It would surely be presumption in Me, to offer any Intimations to You, as to what Part America ought immediately to take; But it is Mr. Levy’s and Mr. Steady’s sincere Opinions, that if the next Congress will firmly insist on, and see inviolably maintained, throughout America, The Non-Exportation and Non Importation Plans, And at the same Time will effectualy Arm, in Case of the Worst, that the Magnitude of these Measures will infallibly force its own Way; and American Freedom will be soon fixed, on an immoveable Basis. Whenever any Thing material occurs, you may depend upon having it immediately communicated to You; And in the mean Time, give Me leave to inform you, that I have obtained a very full, and satisfactory Opinion from Serjeant Glynn (The best Lawyer, Lord Camden assures Me, in England) Upon the Title to our Indian Lands, (Which Mr. Trent will shew You) And permit Me to ask the Favor of You, To assist this Gentleman, in obtaining concurrant Opinions from Mr. Galloway, Mr. Dickinson, and the Lawyers from Virginia &c., Who may be at the Congress; As this is certainly the favorable Crisis, to establish Titles for Lands, fairly obtained from the native Proprietors. I am Dear Sir with the sincerest Esteem Your most obedient and faithful Servant
S Wharton
Dr Franklin
 
Endorsed: S. Wharton April 17. 1775.
